DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Specifically, the Applicant argues at Page 5 that there is no reasonable expectation of success for combining the references Galan and Izatt since silica gel cause the decomposition of isocyanides to formamides which do not effectively bind metals.  The argument is unpersuasive since Huang which is presently cited explicitly discloses the attachment of isocyanide functional group to silica gel support via an identical reaction used in Applicant’s invention to produce a chromatographic material.  Huang is therefore rebuttal evidence showing that one of ordinary skill in the art would have a reasonable expectation of success in preparing a metal scavenger comprising isocyanide supported on silica gel without decomposition of the isocyanide.
	Applicant also argues that Izatt relates to polydentate ligands and therefore one of ordinary skill in the art would not expect a monodentate ligand as an ideal alternative to polydentate ligands.  This argument is unpersuasive since Huang, 
	The affidavit filed 9/24/2021 has also been fully considered and is unpersuasive in view of the newly found references Howell, Huang, and Pears.  More particularly, with respect to isocyanides on silica gel, Howell and Huang specifically disclose the attachment of an isocyanide functional group to silica support via a hydrocarbon linker and in the case of Huang specifically to silica gel as a support material.  Moreover, the reactions used to attach the isocyanide functionalized silica gel is identical in Howell and Huang to the present invention.  Compare the present application at Figure 6 to Howell’s Scheme 2 and Huang’s Figure 3.  Although, Howell discloses the functionalized silica as an intermediate to combining with a metal complex catalyst, Huang discloses the end product comprising an isocyanide functional group for chromatography.  There is nothing in Howell or Huang that suggests that formamides are attached instead of isocyanides or that the isocyanide group is unstable.  Therefore, it is not evident that one of ordinary skill in the art would have not have a reasonable expectation of success for functionalizing silica gel with an isonitrile through the reactions described in the prior art.
	Applicant’s argument that the present invention is directed to a monodentate ligand is also unpersuasive since Howell and Huang both describe compositions attaching compounds that are monodentate ligands.  Therefore, one of ordinary skill in the art would have a reasonable expectation of success in combining Howell or Huang with Galan to produce a supported isocyanide.  Furthermore, Huang is 
	As a result of the inclusion of new grounds of rejection including evidence of isocyanide functional groups bound to silica gel and polymer supports, the present rejection is non-final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galan et al (A Rapid and Simple Cleanup Procedure for Metathesis Reactions, Organic Letters, 2007, 9(7), 1203-1206 submitted in the IDS filed 3/29/2016) and in further view of Howell et al (Preparation of Polymer-supported Isonitrile Complexes, J.C.S. Chem. Comm. (1980), 1039-1040) and in further view of Pears et al US 2009/0023604).
	Galan discloses a method for removing a transition metal (ruthenium which is a group 8 element) from a reaction mixture comprising:
a) providing a reaction mixture of a transition metal-catalyzed reaction mixture;
b) contacting a metal sequestering material with the reaction mixture; the metal sequestering agent comprising an isocyanide ligand;

Regarding the concentration of the transition metal less than 100 ppm, Galan discloses a method where the concentration of the transition metals in the reaction mixture is reduced to 0.3 micrograms/5mg sample which is 60 ppm (see Page 1205, Col 2, Scheme 3, equation 7).
The process of Claim 1 differs from Galan where the metal sequestering material comprises a support material and a linker attaching the isocyanide ligand to the support material.
	Howell discloses a heterogeneous catalyst comprising a polymer-supported isonitrile complex where the catalyst is prepared by reaction of a metal complex with an isonitrile ligand chemically bonded to a polystyrene or silica substrate (see Page 1039, ¶2).  Howell further discloses the isonitrile bound to the polystyrene or silica substrate by a hydrocarbon linker (see Scheme 1, chemical formula (3) and Scheme 2, chemical formula (8)).  Howell relates to a heterogeneous catalyst which one of ordinary skill in the art would have the advantage of easy separation from the reaction mixture.
Pears discloses a method for removing metal from solution where the metal containing solution is contacted with a polymeric scavenger support comprising pendent groups reacted with amines that influence the affinity or selectivity of the scavenger support to bind metals (see [0009-0010]).  Pears discloses a method where the scavenger support is separated from the solution by simple filtration (see [0003 and 0013]).  Pears further discloses that there is a higher need for removing 
	Regarding Claim 2, Galan discloses ruthenium. 
	Regarding Claim 4, Galan disclose isocyanide ligands that bind to the metal.
	Regarding Claim 5, Pears discloses methods where the metal is removed to amounts of 9 ppm or less (see Page 19, Table 9.1).
	Regarding Claims 6-7, Galan disclose methods for removing a metal from the products of reaction (see Page 1203, ¶1).  Galan also discloses a method where the concentration of the scavenging agent relative to the ruthenium byproduct affects the final concentration of the product (see Page 1205, Table 1).  Pears discloses methods where the % reduction of the metal is up to 99.87% (see Page 19, Table 9.1).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method, as suggested by Galan, Howell and Pears, where the concentration of metal bound to the scavenger is 99.87% as disclosed in Pears to improve the toxicity or purity of the product and recovery of metals.
	Regarding Claim 8, Galan discloses a method where transition metals have at least one coordinated ligand in the reaction mixture prior to contacting (see Page 1204, Scheme 2).

Regarding Claim 10, Pears discloses a method where the amine loading is in ranges of 1.2 to 1.61 mmol/g (see Page 13, Table 1).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform a method as disclosed by Galan for removing ruthenium catalyst from a reaction solution where the loading of the isocyanide on the support is in a range from 1.2 to 1.61 mmol/g as disclosed by Pears since Pears suggests that this range of functionalization is able to remove metals from reaction solutions in scavenger supports.
Regarding Claim 11, Pears discloses a polymer support having surface areas in the range from 50 to 1000 m2/g (see [0049]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform a method as disclosed by Galan for removing ruthenium catalyst from a reaction solution where the surface area of the support is in any workable or optimum range overlapping with 50 to 1000 m2/g as disclosed by Pears including the claimed range since Pears suggests that this range of surface area is able to remove metals from reaction solutions in scavenger supports.
Regarding Claim 12, Pears discloses polymer supports comprising polymers of monomers including styrenes and acrylamides, where functional derivatives of 
	Regarding Claims 13-14, Galan discloses a method where contacting occurs for 0.5 hours (see Page 1205, Table 1).
	Regarding Claims 15-16, Galan discloses a method where contacting occurs at room temperature (see Page 1205, Table 1).
	Regarding Claim 17, Galan discloses a method where contacting occurs at reflux where the removal of Ru is better than at room temperature at the same concentrations of isocyanide (compare Page 1206, Table 2-1).  Pears discloses a method where the process to remove metals may be carried out at a temperature ranging from -100 to 250°C (see [0016]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method, as disclosed by Galan, where the temperature for contacting is increased to any range overlapping with -100 to 250°C including greater than 100°C, to improve the metal removal.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Galan, Howell, and Pears, as applied to Claim 1, and in further view of Berry et al (The Preparation and Metal Complexing properties of Isonitrile-Functionalized Polystyrene Resins, Zeitschrift fur Naturforshung B., Vol 43, 7, (1988) pp. 862-872).
As applied to Claim 1, Galan, Howell, and Pears disclose a method for removing transition metals from a reaction mixture comprising providing a reaction mixture of a metal-catalyzed reaction, the reaction mixture comprising transition 
	Regarding Claim 3, Pears broadly discloses a method for removing transition metals (see [0011]).  Galan, Howell, and Pears do not specifically disclose a method removing gold or mercury.
Berry discloses isonitrile-functionalized (isonitrile are also known as isocyanides) polystyrene resins of the type polystyrene-C6H5(CH2)nNC (n= 1,2) that extract metals and organometallic complexes from solutions (see Abstract).  Berry discloses that the immobilization of metal complexes on suitably functionalized inorganic or organic supports offers potential advantages in catalysis and metal separation (see Page 862, Introduction).  Berry further discloses that isonitrile-functionalized polystyrene resin complex with gold and mercury salts (see Page 864, Table 1).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform a method for removing metals from a reaction mixture as disclosed by Galan, Howell, and Pears where the isocyanide functionalized polymer support extracts gold or mercury from the solution as disclosed by Berry to improve the level of contaminants in a gold or mercury containing reaction solution.

s 1-2, 4-11 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galan et al (A Rapid and Simple Cleanup Procedure for Metathesis Reactions, Organic Letters, 2007, 9(7), 1203-1206 submitted in the IDS filed 3/29/2016) and in further view of Huang et al (US 2013/0146542) and in further view of Pears et al US 2009/0023604).
	Galan discloses a method for removing a transition metal (ruthenium which is a group 8 element) from a reaction mixture comprising:
a) providing a reaction mixture of a transition metal-catalyzed reaction mixture;
b) contacting a metal sequestering material with the reaction mixture; the metal sequestering agent comprising an isocyanide ligand;
c) separating the metal sequestering material after the separation (see Page 1205, Table 1 and Page 1204, Last Paragraph to Page 1205, First Paragraph).
Regarding the concentration of the transition metal less than 100 ppm, Galan discloses a method where the concentration of the transition metals in the reaction mixture is reduced to 0.3 micrograms/5mg sample which is 60 ppm (see Page 1205, Col 2, Scheme 3, equation 7).
The process of Claim 1 differs from Galan where the metal sequestering material comprises a support material and a linker attaching the isocyanide ligand to the support material.
	Huang discloses a chromatographic material comprising a silica gel modified with a 3-cyanopropyltrimethoxysilane to obtain modified silica gel containing cyano, propyl groups (i.e. silica gel support, a linker bound to the support with a 
Pears discloses a method for removing metal from solution where the metal containing solution is contacted with a scavenger support comprising pendent groups reacted with amines that influence the affinity or selectivity of the scavenger support to bind metals (see [0009-0010]).  Pears further discloses that there is a higher need for removing heavy metals from products and waste streams to reduce contamination (see [0007]).  Pears further discloses the scavenger support comprising inorganic support including silica (see [0033-0034]).  Pears discloses a method where the scavenger support is separated from the solution by simple filtration (see [0003 and 0013]). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method as disclosed by Galan where the isonitrile is supported on a polymer substrate as disclosed by Pears to be able to simplify the process for removing metal contaminants and the metal scavenger from the reaction mixture to improve the product and waste stream.
	Regarding Claim 2, Galan discloses ruthenium.
	Regarding Claim 4, Galan disclose isocyanide ligands that bind to the metal.
	Regarding Claim 5, Pears discloses methods where the metal is removed to amounts of 9 ppm or less (see Page 19, Table 9.1).
	Regarding Claims 6-7, Galan disclose methods for removing a metal from the products of reaction (see Page 1203, ¶1).  Galan also discloses a method where the concentration of the scavenging agent relative to the ruthenium byproduct affects 
	Regarding Claim 8, Galan discloses a method where transition metals have at least one coordinated ligand in the reaction mixture prior to contacting (see Page 1204, Scheme 2).
	Regarding Claim 9, Galan discloses a method where the ruthenium reacted with the isocyanide is removable (see Page 1203, Scheme 1).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to remove the scavenging material bound with the target from the products to obtain the purified product and recover expensive metals.
Regarding Claim 10, Pears discloses a method where the amine loading is in ranges of 1.2 to 1.61 mmol/g (see Page 13, Table 1).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform a method as disclosed by Galan for removing ruthenium catalyst from a reaction solution where the loading of the isocyanide on the support is in a range from 1.2 to 1.61 mmol/g as disclosed by Pears since Pears suggests that this range is able to remove metals from reaction solutions in scavenger supports.
Regarding Claim 11, Pears discloses a support having surface areas in the range from 50 to 1000 m2/g (see [0049]).  It would have been obvious to one of 
	Regarding Claims 13-14, Galan discloses a method where contacting occurs for 0.5 hours (see Page 1205, Table 1).
	Regarding Claims 15-16, Galan discloses a method where contacting occurs at room temperature (see Page 1205, Table 1).
	Regarding Claim 17, Galan discloses a method where contacting occurs at reflux where the removal of Ru is better than at room temperature at the same concentrations of isocyanide (compare Page 1206, Table 2-1). Pears discloses a method where the process to remove metals may be carried out at a temperature ranging from -100 to 250°C (see [0016]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method, as disclosed by Galan, where the temperature for contacting is increased to any range overlapping with -100 to 250°C including greater than 100°C, to improve the metal removal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833. The examiner can normally be reached Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on (571)272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL FORREST/Examiner, Art Unit 1738                                                                                                                                                                                                        1/9/2022

/SALLY A MERKLING/SPE, Art Unit 1738                                                                                                                                                                                                        1/13/2022